Joseph F. Daly, J.
After the forfeiture of the bail, the prisoner Abrahams was rearrested on a bench warrant, .and a new recognizance for his appearance was entered into by the same surety, Julius Fiegel. The prisoner was subsequently brought up for trial, when the complainant abandoned the prosecution in open court, and by consent of the district attorney the prisoner was discharged.
It not appearing that the' prosecution was prejudiced by the delay of three months caused by the prisoner’s default, under the circumstances I am in favor of granting the application.
Charles P. Daly, Ch. J., and Robinson, J., concurred.
Application granted.